DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, Species IC (claims 1, 3, 5-7 and 21-35) in the reply filed on 10/07/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25, the limitation “wherein the first outer surface is substantially aligned with the second outer surface” is not supported by the original disclosure.  Claim 25 depends on claim 24, claim 24 recites “the encapsulant contacts a first outer surface of the underfill and a second outer surface of the stiff layer.”  However, none of the figures in the present drawing illustrate the first outer surface of the underfill contacting the encapsulant  is substantially aligned with the second outer surface of the stiff layer contacting the encapsulant as claimed.  
Claims 5-7 and 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
● Claim 5 (and dependents claims 6-7 dependent thereon) recites “wherein a Young's modulus of the stiff layer is greater than a Young's modulus of the underfill”.  Because the materials of the stiff layer and the underfill were not specifically described or listed in the specification, one skilled in the art would not be enable to make “a Young's modulus of the stiff layer is greater than a Young's modulus of the underfill” as claimed.
● Claim 6 recites “wherein a coefficient of thermal expansion (CTE) of the stiff  layer is greater than a CTE of the underfill”.  Because the materials of the stiff layer and the underfill were not specifically described or listed in the specification, one skilled in the art would not be enable to make “a coefficient of thermal expansion (CTE) of the stiff  layer is greater than a CTE of the underfill” as claimed.
	● Claim 26 (and dependents claims 27-31 dependent thereon) recites “wherein a bonding force between the bonding layer and the first electronic device is greater than a bonding force between the underfill and the first electronic device”.  Because the materials of the bonding layer and the underfill were not specifically described or listed in the specification, one skilled in the art would not be enable to make “a bonding force between the bonding layer and the first electronic device is greater than a bonding force between the underfill and the first electronic device” as claimed.
	● Claim 32 (and dependents claims 33-35 dependent thereon) recites “wherein a Young's modulus of the stiff bonding layer is greater than a Young's modulus of the wiring structure”.  Because the materials of the bonding layer and the wiring structure were not specifically described or listed in the specification, one skilled in the art would not be enable to make “a Young's modulus of the stiff bonding layer is greater than a Young's modulus of the wiring structure” as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 (and dependent claims 33-35 dependent thereon), the limitation “wherein a Young's modulus of the stiff bonding layer is greater than a Young's modulus of the wiring structure” is unclear.  It is noted that “the wiring structure” 1 in drawing includes a polyimide dielectric layer 14 and the metal wiring 15 (see [0056] of the present invention).  Therefore, it is not clear whether “the wiring structure” is referred to the dielectric layer or the metal wiring.
For the examination purpose, it is assumed as referring to the dielectric layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 21-22, 24, 26-31, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2020/0272878).
 Regarding claim 1, Wang (Fig. 3A) discloses a package structure, comprising: a wiring structure 102; a first electronic device 1031A disposed over the wiring structure; a second electronic device 1031B disposed over the wiring structure; an underfill 105 disposed in a first space between the first electronic device and the wiring structure and a second space between the second electronic device and the wiring structure; and a stiff layer (corresponding to a portion of 106 in gap) disposed in a gap between the first electronic device and the second electronic device, wherein a material of the stiff layer 106 ([0043]) is different from a material of the underfill 105 ([0042]).
	Regarding claims 5-7, 21-22 and 24, Wang (Fig. 3A) further discloses: a Young's modulus of the stiff layer 106 (i.e., epoxy with conductive filler, [0043]) is greater than a Young's modulus of the underfill 105 (i.e., deformable gel, liquid epoxy, [0042]); a coefficient of thermal expansion (CTE) of the stiff layer 106 (i.e., epoxy, plastic, [0043]) is greater than a CTE of the underfill 105 (i.e., deformable gel, liquid epoxy, [0042]); a coefficient of thermal expansion (CTE) of the stiff layer 106 (i.e., epoxy, [0043])  is greater than or equal to a CTE of the wiring structure (i.e., copper, [0039]); an encapsulant 106 encapsulating the underfill and the stiff layer; the first electronic device 1031A has a first active surface facing the wiring structure, the second electronic device 1031B has a second active surface facing the wiring structure, wherein the stiff layer 106 extends toward the wiring structure and extends beyond the first active surface and the second active surface; and the encapsulant 106 contacts a first outer surface of the underfill 105 and a second outer surface of the stiff layer 106 (a second outer surface of stiff layer 106 is also a second outer surface of encapsulant 106).
	Regarding claim 26, Wang (Fig. 3A) discloses a package structure, comprising: a wiring structure 102; a first electronic device 1031A disposed over the wiring structure; a second electronic device 1031B disposed over the wiring structure; a bonding layer (corresponding to a portion of 106 in gap) disposed in a gap between the first electronic device and the second electronic device, and configured to bond the first electronic device and the second electronic device; and an underfill 105 disposed between the bonding layer and the wiring structure, wherein a bonding force between the bonding layer 106 (i.e., epoxy, [0043]) and the first electronic device is greater than a bonding force between the underfill 105 (i.e., deformable gel, liquid epoxy, [0042]) and the first electronic device.
	Regarding claims 27-31, Wang (Fig. 3A) further discloses: a bonding force between the bonding layer 106 (i.e., epoxy, [0043])  and the second electronic device is greater than a bonding force between the underfill 105 (i.e., deformable gel, liquid epoxy, [0042]) and the second electronic device; a first outer surface of the bonding layer 106 (corresponding to bottom surface of stiff layer 106) is substantially aligned with a second outer surface of the underfill (corresponding to top surface of 105); a width of the bonding layer 106 (portion of 106 in gap) increases toward the wiring structure, and a width of the underfill 105 increases toward the wiring structure; an encapsulant 106 encapsulating the first outer surface of the bonding layer and the second outer surface of the underfill; and a width of the underfill 105 is greater than a width of the bonding layer 106 (corresponding to a width of 106 in gap).
	Regarding claim 32, Wang (Fig. 3A) discloses a package structure, comprising: a wiring structure 102; a first electronic device 1031A disposed over the wiring structure; a second electronic device 1031B disposed over the wiring structure; a stiff bonding layer 106 (corresponding to portion of 106 in gap) disposed in a gap between the first electronic device and the second electronic device, and configured to bond the first electronic device and the second electronic device; an underfill 105 disposed between the stiff bonding layer and the wiring structure; and an encapsulant 106 encapsulating the stiff bonding layer and the underfill, wherein a Young's modulus of the stiff bonding layer 106 (i.e., epoxy with conductive filler, [0043])   is greater than a Young's modulus of the dielectric layer (i.e., polyimide, [0039], same material as invention) of the wiring structure (assumed in 112-2nd rejection).
	Regarding claim 34, Wang (Fig. 3A) further discloses the first electronic device 1031A has an active surface facing the wiring structure, and the stiff bonding layer 106 extends to the active surface of the first electronic device.
Claims 1, 3, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2013/0217188).
Regarding claim 1, Wang (Fig. 6) discloses a package structure, comprising: a wiring structure 28; a first electronic device 44 disposed over the wiring structure; a second electronic device 44 disposed over the wiring structure; an underfill 50 disposed in a first space between the first electronic device and the wiring structure and a second space between the second electronic device and the wiring structure; and a stiff layer (corresponding to a portion of 52 in gap) disposed in a gap between the first electronic device and the second electronic device, wherein a material of the stiff layer 52 (i.e., “epoxy or the like”, [0012]) is different from a material of the underfill 50 (i.e., polymer, [0011]).
Regarding claims 3 and 21-24, Wang (Fig. 6) further discloses: the stiff layer 52 (portion of 52 in gap) contacts a lateral side surface of the first electronic device, and a lateral side surface of the second electronic device, the first active surface and the second active surface; an encapsulant 52B encapsulating the underfill and the stiff layer; the first electronic device has a first active surface facing the wiring structure, the second electronic device has a second active surface facing the wiring structure, wherein the stiff layer 52 (portion of 52 in gap) extends toward the wiring structure and extends beyond the first active surface and the second active surface; the stiff layer 52 extends into the first space and the second space; and the encapsulant 52B contacts a first outer surface of the underfill 50 and a second outer surface of the stiff layer 52 (a second outer surface of stiff layer 52 is also a second outer surface of encapsulant 52B).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al (US 2021/0272878).
Regarding claim 32, Bai (Figs. 1-2) discloses a package structure, comprising: a wiring structure 150; a first electronic device 140 disposed over the wiring structure; a second electronic device 140 disposed over the wiring structure; a stiff bonding layer 170 (corresponding to a portion of 170 in a gap) disposed in a gap between the first electronic device and the second electronic device, and configured to bond the first electronic device and the second electronic device; an underfill 170 (corresponding to portion of 170 under the electronic devices) disposed between the stiff bonding layer and the wiring structure; and an encapsulant 180 encapsulating the stiff bonding layer and the underfill, wherein a Young's modulus of the stiff bonding layer (i.e., epoxy resin, [0036]) is greater than a Young's modulus of the dielectric layer (assumed in 112-2nd rejection) of the wiring structure (i.e., polyimide, [0038], same material as invention).
Regarding claim 33, Bai (Figs. 1-2) further discloses a top surface of the stiff bonding layer is aligned with a top surface of the first electronic device and a top surface of the second electronic device.
Regarding claims 34-35, if interpreting the stiff bonding layer as a combination of a portion of 170 within a gap and a portion of 170 extending on the active surfaces of the device then Bai (Figs. 1-2) further discloses: the first electronic device 140 has an active surface facing the wiring structure, and the stiff bonding layer 170 extends to the active surface of the first electronic device; and a solder 130 disposed between the active surface of the first electronic device and the wiring structure, wherein the stiff bonding layer 170 accommodates a portion of the solder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817